—In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated October 2, 1998, as granted the plaintiff’s motion to change the venue of the action from Kings County to Bronx County.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff chose Kings County as the place of trial. However, since none of the parties resided in that county at the time of the commencement of the action, the plaintiff’s *446choice of venue was improper and he forfeited his right to select venue (see, Llorca v Manzo, 254 AD2d 396;. Santarpia v First Fid. Leasing Group, 254 AD2d 407). Nevertheless, this did not preclude the Supreme Court from entertaining the plaintiffs motion to change the venue of the action as a matter of discretion (see, Carrasco v Cablevision Sys. Corp., 248 AD2d 122; Berberich v York Scaffold Equip. Corp., 177 AD2d 451).
Since the plaintiff resides in Bronx County, the Supreme Court properly exercised its discretion by transferring venue to Bronx County (see, CPLR 503 [a]). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.